oop. * |
ny gh : . “9

/
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page 1 of 1 afamos|

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-m}-24638

Lewis Cliristian Muller

Defendant's Hitorney
| FILED

Selvestre Lorenzo-Pascual

  
  
 

REGISTRATION NO. 92184298 »

 

THE DEFENDANT: DEC 1 8 2019
pleaded guilty to count(s) 1 of Complaint | CL
L] was found guilty to count(s) | SOUTHERN DISTRICT OF CALIFOguA

 

after a plea of not guilty. So nnnn DEPUTY |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section -. Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 .
(| The defendant has been found not guilty on count(s).
CL) Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
a

/Lk TIME SERVED — Oo days

 

EZ Assessment: $10 WAIVED & Fine: WATVED

&] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of-any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Wednesday, December 18, 2019
Date of Imposition of Sentence

oN 0 ea SEZ
Received WO |
DUSM ws

ee é HONORABLE BARRY M. KURREN
| ms UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy . 3:19-mj-24638

 
